Domenic A. Cossi
Jory C. Ruggiero
WESTERN JUSTICE ASSOCIATES PLLC
303 West Mendenhall Street Suite 1
Bozeman, MT 59715
0(406)587-1900
domenic@westernjusticelaw.com
jory@westernjusticelaw.com

Attorneys for Defendant/Counterclaimant Kinkaid



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION



UNITED FIRE & CASUALTY                   Cause No. DV-17-103-BLG-SPW-TJC
COMPANY,


           Plaintiff/Counterclaim
           Defendant,
                                          DEFENDANT/COUNTERCLAIMANT
                                           KINKAID’S BRIEF IN SUPPORT
                                              OF SECOND MOTION TO
    vs.
                                               COMPEL DISCOVERY


KINKAID CIVIL CONSTRUCTION
LLC,


           Defendant/Counterclaimant
                              I.     BACKGROUND

      Defendant/Counterclaimant Kinkaid Civil Construction, Inc. (Kinkaid),

hereby files this Second Motion to Compel Discovery. Kinkaid has laid out much

of the procedural posture of this case in its first Motion To Compel discovery.

Accordingly, only new facts, or those necessary to the context of this Motion will

be recited here. Where appropriate, the facts in Kinkaid’s first Motion to Compel

are incorporated here.

      As discussed in its Response Brief to Kinkaid’s first Motion to Compel,

Plaintiff/Counterclaim Defendant United Fire & Casualty Company (United Fire),

provided a redacted insurance claim file from April 2017 through November 2017

with its Preliminary Disclosures (ECF DOC 42, United Fire’s Response to

Kinkaid’s Motion to Compel, filed April 12, 2019). United Fire redacted

communications between United Fire adjusters and its attorney, Katherine Huso.

(Exh. 1, United Fire Privilege Log from November 21, 2017).

      Between November 2017 and April 18, 2019, United Fire did not

supplement its initial disclosure with any additional parts of the claims file. This is

despite the discovery requests propounded by Kinkaid in April 2018 at issue in the

first Motion to Compel.

      On November 21, 2018, United Fire issued its first formal denial letter to

Kinkaid. (Exh. 2, Denial Letter written by Huso). The denial letter was written by
Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                             Page 2
Katherine Huso, United Fire’s attorney. (Exh. 2). At no point before or after

November 21, 2018, did United Fire issue a denial letter written to Kinkaid by an

insurance adjuster or other United Fire employee.

      On April 12, 2019, in conjunction with the filing of its Response Brief

regarding the first Motion to Compel, United Fire provided objections to the

discovery requests and indicated that it would produce other information that it

deemed relevant and admissible by April 19, 2019, if Kinkaid signed a

Confidentiality Agreement (Exh. 3, April 12 email from Huso to Cossi).

      On April 15, 2019 Kinkaid informed United Fire that it had been waiting on

this production in hopes of addressing any discovery issues in a meet and confer

and Motion to Compel, if necessary. However, because of the timing of the

production, Kinkaid informed United Fire that it believed that because Kinkaid’s

attorney acted as the insurance adjuster in this case, that the attorney’s

investigation, notes and communications regarding United Fire’s denial are

discoverable. Kinkaid provided case law addressing this issue. Kinkaid further

notified United Fire that the Scheduling Order appears to require discovery

motions by the discovery deadline and that it would have to file a Motion to

Compel by Friday, April 19. Kinkaid asked for a response by April 17 and

informed United Fire that it would represent that it opposed its Motion to Compel

if no response was forthcoming. (Exh. 4, April 15 email from Cossi to Huso).


Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                             Page 3
Kinkaid indicated that it would respond as to whether it opposes this motion, but it

did not do so.

      On April 17, 2019, Kinkaid sent the signed Confidentiality Agreement back

to United Fire. (Exh. 5, April 16 email from Huso to Cossi). On April 18, Kinkaid

again asked for a response regarding the privilege assertions. (Exh. 6, April 18

email from Cossi to Huso).

      On April 19, 2019 (today), United Fire emailed the claims handling manual,

but not the claims file. (Exh. 7, emails from Lori Lynch to Cossi with discovery

and production). It stated that hard copies would be mailed. United Fire provided

updated written responses to the discovery that continued to assert the attorney

client privilege.

      Upon reviewing the discovery actually produced, Kinkaid learned for the

first time that United Fire redacted large portions of its claims handling manual on

the basis of the “privilege” of “relevance.” (Exh. 8, April 19, United Fire

Privilege Log). Kinkaid immediately reviewed the redacted material and sent an

email regarding the improper redactions based on an assertion of the nonexistent

relevance privilege. (Exh. 9, Email string between Cossi and Huso).

      United Fire is aware that Kinkaid believes today is the last day on which

discovery Motions may be filed. United Fire has not responded to Kinkaid’s meet




Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                           Page 4
and confer regarding relevance as of the time of this filing, but has confirmed it

opposes this motion as to attorney client privilege and work product.


                           II.    LEGAL STANDARDS

       The purpose of discovery is to promote the ascertainment of truth and the

ultimate disposition of the lawsuit in accordance therewith. Hickman v. Taylor,

329 U.S. 495, 507 (1947). Discovery fulfills this purpose by assuring the mutual

knowledge of all relevant facts gathered by both parties that are essential to proper

litigation. Id.

       Generally attorney client communications and work product are not

discoverable. Dion v. Nationwide Mut. Ins. Co., 185 F.R.D. 288, 292 (D. Mont.

1998). However, attorney client communications and work product may be

discoverable if the party invoking the protections puts the mental impressions of its

attorney at issue, selectively produces communications, or otherwise utilizes the

communications or work product in a manner requiring disclosure. Id.


                                 III.   ARGUMENT

A.     United Fire Should Be Required To Produce All Communications In
       The Claims File With Its Attorney That Acted As The Claims Adjuster
       In This Case

       An insurance company cannot claim attorney client privilege and work

product when it “place[s] at issue [its attorney’s] handling of the underlying


Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                            Page 5
claim.” Dion, 185 F.R.D. at 295. In Dion, Judge Hatfield analyzed whether an

insurance company waived the attorney client privilege and work product

regarding an insurance company’s attorney, when the attorney was named as its

expert in a bad faith case. Id. at 294.

      Judge Hatfield analyzed Montana and federal law regarding the attorney

client privilege and work product and held that the insurer had waived the

privilege. Id. at 205. The most relevant portion of Judge Hatfield’s analysis states:

      An implied waiver of the attorney/client privilege occurs when (1) the
      party asserts the privilege as a result of some affirmative act, such as
      filing suit; (2) through this affirmative act, the asserting party puts the
      privileged information at issue; and (3) allowing the privilege would
      deny the opposing party access to information vital to its defense.
      Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D.Wash.1975). The doctrine of
      waiver by implication reflects the notion that the attorney-client
      privilege “was intended as a shield, not a sword.” Cox v.
      Administrator U.S. Steel & Carnegie, supra, 17 F.3d at 1418, citing,
      GAB Business Services, Inc. v. Syndicate 627, supra, 809 F.2d at 762.
      In other words, “[a] defendant may not use the privilege to prejudice
      his opponent's case or to disclose some selected communications for
      self-serving purposes.” Id., citing, United States v. Bilzerian, 926 F.2d
      1285 (2nd Cir.1991); United States v. Jones, 696 F.2d 1069, 1072 (4th
      Cir.1982) (“Selective disclosure for tactical purposes waives the
      privilege.”). When confidential communications are made a material
      issue in a judicial proceeding, fairness demands treating the defense as
      a waiver of the privilege. Conkling v. Turner, 883 F.2d 431, 435 (5th
      Cir.1989). See also, Friction Div. Products v. E.I. Du Pont De
      Nemours, 117 F.R.D. 535, 538 (D.Del.1987) (Where an insurer makes
      factual assertions in defense of a claim which incorporate, expressly
      or implicitly, the advice and judgment of its counsel, it cannot deny an
      opposing party “an opportunity to uncover the foundation for those
      assertions in order to contradict them.”).

Id. at 295.
Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                             Page 6
      In this case, Ms. Huso acted at the insurance adjuster. Ms. Huso gathered

documents, communicated with other adjusters, and wrote the only denial letter at

issue in this case, in November 2018. (See Exh. 1 (denial letter from Ms. Huso,

Exh. 10 (partial communications with adjusters, with other communications

redacted)). Because Ms. Huso acted as the adjuster, United Fire is, by definition,

invoking “advice of counsel” and her documents regarding coverage are

discoverable. Id. (“[If an insurer] were to assert the advice of counsel defense, any

and all communications with its attorney would clearly be discoverable.”)

      While United Fire disclosed no expert in this case, Ms. Huso has provided

United Fire’s only reasoning for denying the claim to date. (Exh. 10, August 24,

2017 email from Belich to Huso). There are no other witnesses that have provided

reasoning for denying the claim. Accordingly, United Fire has “placed at issue

[Ms. Huso]’s handling of the underlying claim” and has waived the attorney client

privilege as to Ms. Huso’s handling of this this claim.

      This conclusion is also supported by the fact that the claims file produced in

2017 contains partial communications between Ms. Huso and United Fire

employees. United Fire produced an email from August 14, 2017 from Anne

Belich responding to an email from Robert Pierce. The email to which Ms. Belich

is responding is redacted. As Judge Hatfield notes, “[s]elective disclosure for



Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                           Page 7
tactical purposes waives the privilege.” Id. (quoting United States v. Jones, 696

F.2d 1069, 1072 (4th Cir.1982)).

      Many other Courts have held that when an attorney acts as the insurance

adjuster, the files and investigation of the attorney are not protected by the attorney

client privilege. See Bronsink v. Allied Prop. & Cas. Ins., No. 09-751 MJP, 2010

WL 786016, at *1 (W.D. Wash. Mar. 4, 2010) (“A communication is not

privileged simply because it is made by or to a person who happens to be a lawyer.

Attorneys that act as claims adjusters or claims managers cannot later claim

attorney-client privilege for that work.”) (internal quotation and citation omitted);

Harper v. Auto-Owners Ins. Co., 138 F.R.D. 655, 671 (S.D. Ind. 1991) (“Outside

counsel was hired five days after the fire to monitor the progress of the case,

ensure compliance with the Indiana arson reporting requirements, and conduct the

examination under oath of the plaintiff and his wife as provided in the policy. To

the extent that this attorney acted as a claims adjuster, claims process supervisor, or

claim investigation monitor, and not as a legal adviser, the attorney-client privilege

would not apply.”); Columbia Ins. Co. v. Tibbott, No. 11-CV-1040 (PAM/SER),

2012 WL 13027067, at *6 (D. Minn. June 21, 2012) (“Any assertion that these

redacted or withheld documents are necessarily protected by the attorney-client

privilege merely because counsel was involved is rejected. [An insurer] may not




Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                             Page 8
delegate its obligation to make a coverage determination—its “ordinary

business”—to an attorney and then claim it is privileged.”).

      The basis for holding that the attorney client privilege does not apply in the

above cases is that a coverage determination is the “ordinary business” of an

insurance company. See e.g. Tibbott, 2012 WL 13027067, at *6. Thus, an

attorney providing a coverage determination is not “legal advice.” Id. Indeed, Ms.

Huso’s coverage determination does not cite any legal cases, instead, it simply

recites facts as related to sections of the insurance policy. This is not legal advice

and is the province of an insurance adjuster action in the “ordinary business” of an

insurance company. Accordingly, attorney client privilege does not apply to those

communications.

      Regarding the assertion of the work product privilege, the vast majority of

withheld documents are communications and work product does not apply because

they contain “non-legal opinions and thoughts about the facts, as opposed to legal

or trial matters, such ‘mental processes’ are properly treated as part of the ordinary

business of the insurer.” Mission Nat. Ins. Co. v. Lilly, 112 F.R.D. 160, 164 (D.

Minn. 1986).

      Further, Kinkaid has a substantial need and will suffer undue hardship if

these files are not produced. See e.g Palmer by Diacon v. Farmers Ins. Exch., 261

Mont. 91, 118, 861 P.2d 895, 912 (1993). Here, one of the reasons that United Fire


Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                             Page 9
denied the claim is because it asserts that Kinkaid did not notify it of the claim in a

timely manner and incurred costs without United Fire’s consent. One of the emails

produced appears to be discussing this issue. (Exh. 10, Pierce Belich email).

      Of course, Kinkaid made this claim while the expenses were being incurred

and United Fire did nothing regarding the claim for months. Questions of waiver

and estoppel cannot be addressed without seeing the claims file, at least those

entries through November 21, 2018.

      Accordingly, neither the attorney client privilege nor work product applies to

the communications in the claims file. Ms. Huso adjusted the claim. Her

investigation and communications that were relied upon in the coverage letter are

discoverable.


B.    United Fire Must Produce An Unredacted Claims Handling Manual

      United Fire’s redactions of its claims handling manual, especially the

redactions under the subrogation section of the claims file, is manifestly improper.

      First, United Fire claims that the redactions are made pursuant to the

“privilege” of relevancy. However, relevancy is not a privilege. See § 2016

Privileged Matter—In General, 8 Fed. Prac. & Proc. Civ. § 2016 (3d ed.); § 2020

Privileged Matter—Other Privileges, 8 Fed. Prac. & Proc. Civ. § 2020 (3d ed.)

Fed.R.Evid., Rule 501; Rule 26 Fed.R.Civ.P. The only privileges recognized in

the United States Federal Courts relate to communications made among parties
Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                             Page 10
with special relationships with one another. These communications include the

attorney-client privilege and work product privilege; and the testimonial privileges

of the doctor-patient privilege, the marital privilege, the priest penitent privilege,

and so on. A relevancy objection is not a privilege.

      Because relevancy is not a privilege, it cannot be invoked to selectively

redact portions of a document that is admittedly relevant.

      Rule 26(b)(1), Fed.R.Civ.P., makes clear that the general scope of discovery

allows a party to obtain any matter “that is relevant to any party’s claim or

defense…” As noted by Judge Richard Anderson, “Relevance for discovery

purposes is broadly construed and district courts have broad discretion in

determining relevancy for discovery purposes.” Dietz v. Bouldin, No. CV 11-

00036-RFC-RWA, 2012 WL 12888345, at *2 (D. Mont. Apr. 19, 2012) (citing,

Surfvivor Media, Inc., v. Survivor Productions, 406 F.3d 625, 635 (9th Cir. 2005)).

      Here, United Fire has denied the claim because it asserts there is another

insurance company liable for the damages. Yet, it redacts the subrogation section

of its claims handling manual. It has not made a payment, yet it redacts the

“Payments” section of its claims manual. United Fire has asserted that Kinkaid

did not notify it in a timely manner of the claim, yet it redacts the “Proof of Loss”

portion of its claims handling manual. Clearly, the information sought by Kinkaid

is both relevant, could lead to admissible evidence and is discoverable. United


Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                              Page 11
Fire’s failure to produce such fundamental information in this case violates the

Federal Rules of Discovery.


                              IV.    CONCLUSION

      By having Ms. Huso act as its insurance adjuster, United Fire has placed its

communications with her and any other documents she relied upon in adjusting the

claim at issue in this case. Accordingly, they are discoverable. In addition, United

Fire should be required to produce a complete, unredacted claims manual.


      DATED this 19th day of April, 2019.


                                WESTERN JUSTICE ASSOCIATES, PLLC

                                By: /s/ Domenic A. Cossi
                                   Domenic A. Cossi
                                  Attorney for Defendant and
                                       Counterclaim Plaintiff




Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                           Page 12
                          CERTIFICATE OF SERVICE


       I hereby certify that on this 19th day of April, 2019, a true and correct copy
of this document was served on the following person(s) by:


_1,2_         CM/ECF
_____         Hand Delivery
_____         Mail
_____         Overnight Delivery Service
_____         Fax
_____         E-Mail

1.      Clerk of U.S. District Court

2.      Katherine S. Huso
        MATOVICH, KELLER & HUSO, P.C.
        2812 1st Avenue North, Suite 225
        P.O. Box 1098
        Billings, MT 59103-1098
        khuso@mkhattorneys.com
        Attorney for Plaintiff/Counter Defendant


                                               By: /s/ Domenic A. Cossi
                                                  Domenic A. Cossi




Defendant/Counterclaimant Kinkaid’s Brief In
Support of Second Motion to Compel Discovery                              Page 13
